ORDER

PER CURIAM.
James Goforth (“Defendant”) appeals from the dismissal of his Rule 29.15 motion for post-conviction relief. We affirm.
We have reviewed the record and find the judgment of the motion court is based on findings that are not clearly erroneous. An opinion reciting the detailed facts and restating the principles of law would serve no jurisprudential purpose. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rules 30.25(b) and 84.16(b).